Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is a supplemental notice of allowance to correct claim listings regarding claim 11 which was incorrectly cited as cancelled in the office action of February 11, 2021.  The examiner’s amendment is unchanged but repeated below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Jim Kulbaski on February 3, 2021.
The application has been amended as follows:
Please change the title to be: Controller and Control System that Manages Event Occurrence History Utilizing a Flash Chain of Event History Data
Please replace each of claims 9, 10 and 14 with the corresponding claim below.

hash value circuitry configured to calculate a first hash value on a basis of event history data of an event that occurs during operation of the control device;
communicator circuitry configured to transmit the first hash value to a first another controller disposed external to the control device and receive a second hash value calculated on a basis of event history data of an event that occurs in a second another controller disposed outside the control device; and
a memory to store the event history data of the event that occurs during operation of the control device, the first hash value, and the second hash value, wherein the event history data being combined data in which, for each of multiple events that occurs in the control device during operation, a first hash value calculated for a previous event is combined with event data indicating a content of the current event, the event data including the second hash value that is transmitted from the second another controller,
the hash value circuitry forms a hash chain by generating a new first hash value on a basis of a latest event history data, and
the first hash value stored in the memory is used for verification in verification circuitry that is different from any of the control device, the first another controller, and the second another controller, the verification circuitry comparing the first hash value with a hash value recorded in the first another controller or the second 
10. (Currently Amended) The control device according to claim 9, further comprising	anomaly detection circuitry to recalculate the first hash value on a basis of the event history data stored in the memory and detect an anomaly of the recalculated hash value.
14. (Currently Amended) The controller system according to claim 12, further comprising:	an event history storage server that stores the event history data of the event that occurs during operation of the control device and includes the first another controller and the second another controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114